DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-16 in the reply filed on 11/11/2020 is acknowledged.  Claims 17-22 are withdrawn.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/11/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 3-4, 6, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by (US 4,494,992) to Schilling et al.  (hereinafter Schilling).
Schilling is directed toward emulsifiers made of tall oil.  Schilling discloses at (C5, L8) that an emulsifier is produced by the reaction of a diamidoamine with that of a aliphatic carboxylic group.  Schilling discloses at (C11, L5) that the emulsifiers of the triamide formed in the reaction are mixed with a tall oil.  Schilling discloses at (C7, L15) that earth metal salts may be formed with reaction with a triamide.  Schilling discloses at (C7, L25) that the tall oil may be reacted with a metal salt.  Schilling discloses at (C11, L5) that the tall oil may be a pitch or tall oil bottoms.  Schilling discloses each and every element as arranged in claims 1, 3-4, 6, 8-9 and 11.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 3-4, 6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4,494,992) to Schilling et al.  (hereinafter Schilling).
Schilling is directed toward emulsifiers made of tall oil.  Schilling discloses at (C5, L8) that an emulsifier is produced by the reaction of a diamidoamine with that of a aliphatic carboxylic group.  Schilling discloses at (C11, L5) that the emulsifiers of the triamide formed in the reaction are mixed with a tall oil.  Schilling discloses at (C7, L15) that earth metal salts may be formed with reaction with a triamide.  Schilling discloses at (C7, L25) that the tall oil may be reacted with a metal salt.  Schilling discloses at (C11, L5) that the tall oil may be a pitch or tall oil bottoms.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Schilling that would be prime facie obvious to select each and every element as arranged in claims 1, 3-4, 6, 8-9 and 11.

Allowable Subject Matter
10.	Claims 2, 5, 7, 10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach Applicants elect species of triamide emulsion with a tall oil.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766